DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 2, 5 – 8, and 10 are objected to because of the following informalities:  Claim 2 (or the like of Claim 6) contains the limitation “the linkage member is arranged between the motor fixing part and the at least one of the left lens barrel and the right lens barrel (Emphasis Added).”  However, the term “the motor fixing part” fails to have antecedent basis in the instant Claims 1, 2, or 6.  The examiner assumes this to be a typo and the applicant was attempting to refer to “the motor fixing member” and the claims will be treated as such.  Claims 5, 7 – 8, and 11 inherit this objection.  Appropriate correction is required.  
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (U.S. PG Pub 2019/0154952).

Regarding Claim 1, Zheng et al. teach smart glasses, comprising: 
a housing (Figures 1 - 8, Element 31.  Paragraph 35); 
a fixing bracket (Figures 1 - 8, Elements 348 and 358.  Paragraphs 49 and 55) arranged in (Seen in Figures 2 and 5 – 8) the housing (Figures 1 - 8, Element 31.  Paragraph 35); 
two lens barrels (Figures 1 - 3, Elements 32 and 33.  Paragraph 36) arranged side-by-side on (Seen in Figure 2) the fixing bracket (Figures 1 - 8, Elements 348 and 358.  Paragraphs 49 and 55) along a first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60) and comprising a left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and a right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36); 
an object distance adjustment mechanism (Figures 1 - 8, Elements 34 and 35.  Paragraph 37) comprising a left-eye object distance adjustment gear (Figures 4 - 6, Elements 341 - 347.  Paragraph 49) arranged on the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36), a right-eye object distance adjustment gear (Figures 4 - 6, Elements 351 - 357.  Paragraph 54) arranged on the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36), an object distance adjustment driving gear (Figures 4 - 6, Elements 341 and 351.  Paragraphs 49 and 54) engaged with the left-eye object distance adjustment gear (Figures 4 - 6, Elements 341 - 347.  Paragraph 49) and the right-eye object distance adjustment gear (Figures 4 - 6, Elements 351 - 357.  Paragraph 54) and a driving motor (Figures 4 - 6, Elements 3411 and 3511.  Paragraphs 50 and 55) driving the object distance adjustment driving gear (Figures 4 - 6, Elements 341 and 351.  Paragraphs 49 and 54) to rotate and being capable of moving back and forth (Paragraphs 53 and 58) on the fixing bracket (Figures 1 - 8, Elements 348 and 358.  Paragraphs 49 and 55) along a second direction (Figures 1 - 8, Element Forward and Backwards.  Paragraphs 53 and 58) crossing the first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60); 
a pupil distance adjustment mechanism (Figure 7 and 8, Elements 36 and 37.  Paragraphs 60 and 65) connected to at least one of the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36), and configured to drive the lens barrel connected to the pupil distance adjustment mechanism (Figure 7 and 8, Elements 36 and 37.  Paragraphs 60 and 65) to move in the first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60) when an external force is applied, so as to enable the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36) to be close to or far away from each other in the first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60); and 
a linkage member (Figure 4 - 6, Elements 347 and 357.  Paragraphs 49 and 54) arranged between the at least one of the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36) and the driving motor (Figures 4 - 6, Elements 3411 and 3511.  Paragraphs 50 and 55), and configured to drive the object distance adjustment driving gear (Figures 4 - 6, Elements 341 and 351.  Paragraphs 49 and 54) to move in (Paragraphs 49 and 54.  Zheng et al. discloses that as the left and right adjustment button are rotated (See Figure 6), the belts (Elements 347 and 357) synchronizes all of the screw parts (Elements 342 – 345 and 352 – 355) to rotate which moves the distance adjusting mechanism in the front/back direction.) the second direction (Figures 1 - 8, Element Forward and Backwards.  Paragraphs 53 and 58) when the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36) are close to or far away from each other in the first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60), so as to enable the object distance adjustment driving gear (Figures 4 - 6, Elements 341 and 351.  Paragraphs 49 and 54) to be engaged with the left-eye object distance adjustment gear (Figures 4 - 6, Elements 341 - 347.  Paragraph 49) and the right-eye object distance adjustment gear (Figures 4 - 6, Elements 351 - 357.  Paragraph 54).

Regarding Claim 2, Zheng et al. teach the smart glasses according to claim 1 (See Above), wherein the fixing bracket (Figures 1 - 8, Elements 348 and 358.  Paragraphs 49 and 55) is provided with a first guiding rail (Figures 4 - 6, Element not labeled, but are the rails that adjustment buttons 341 and 351 are mounted on.  Paragraphs 49 and 54) extending along the second direction (Figures 1 - 8, Element Forward and Backwards.  Paragraphs 53 and 58), the first guiding rail (Figures 4 - 6, Element not labeled, but are the rails that adjustment buttons 341 and 351 are mounted on.  Paragraphs 49 and 54) is provided with a motor fixing member (Figures 4 - 6, Elements 3412 and 3512.  Paragraphs 50 and 55) slidable on the first guiding rail (Figures 4 - 6, Element not labeled, but are the rails that adjustment buttons 341 and 351 are mounted on.  Paragraphs 49 and 54), the driving motor (Figures 4 - 6, Elements 3411 and 3511.  Paragraphs 50 and 55) is fixed onto the motor fixing member (Figures 4 - 6, Elements 3412 and 3512.  Paragraphs 50 and 55), and the linkage member (Figure 4 - 6, Elements 347 and 357.  Paragraphs 49 and 54) is arranged between the motor fixing part (Figures 4 - 6, Elements 3412 and 3512.  Paragraphs 50 and 55) and the at least one of the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36).

Regarding Claim 3, Zheng et al. teach the smart glasses according to claim 1 (See Above), wherein the fixing bracket (Figures 1 - 8, Elements 348 and 358.  Paragraphs 49 and 55) is provided with a second guiding rail (Figures 7 and 8, Element 361, 366, and 371.  Paragraphs 60, 65, and 71) extending along the first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60), and the at least one of the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36) is capable of moving back and forth along the second guiding rail (Figures 7 and 8, Element 361, 366, and 371.  Paragraphs 60, 65, and 71).

Regarding Claim 4, Zheng et al. teach the smart glasses according to claim 3 (See Above), wherein the second guiding rail (Figures 7 and 8, Element 361, 366, and 371.  Paragraphs 60, 65, and 71) comprises at least two guiding rods (Figures 7 and 8, Element 361, 366, and 371.  Paragraphs 60, 65, and 71) arranged in parallel on the fixing bracket (Figures 1 - 8, Elements 348 and 358.  Paragraphs 49 and 55), and the at least one of the left lens barrel (Figures 1 - 3, Element 32.  Paragraph 36) and the right lens barrel (Figures 1 - 3, Element 33.  Paragraph 36) is provided with sliding blocks or sliding rings slidably arranged on the guiding rods (Figures 7 and 8, Element 361, 366, and 371.  Paragraphs 60, 65, and 71).

Regarding Claim 9, Zheng et al. teach the smart glasses according to claim 1 (See Above), wherein the housing (Figures 1 - 8, Element 31.  Paragraph 35) is provided with a sliding opening (Figures 7 and 8, Element 3651 and 3751.  Paragraphs 64 and 69) extending along the first direction (Figures 1 - 8, Element Left and Right.  Paragraph 60), one end of the pupil distance adjustment mechanism (Figure 7 and 8, Elements 36 and 37.  Paragraphs 60 ad 65) is connected to the lens barrel (Figures 1 - 3, Elements 32 and 33.  Paragraph 36) connected to the pupil distance adjustment mechanism (Figure 7 and 8, Elements 36 and 37.  Paragraphs 60 and 65), and the other end of the pupil distance adjustment mechanism (Figure 7 and 8, Elements 36 and 37.  Paragraphs 60 and 65) extends out of (Seen in Figures 7 and 8) the housing (Figures 1 - 8, Element 31.  Paragraph 35) through the sliding opening (Figures 7 and 8, Element 3651 and 3751.  Paragraphs 64 and 69) and is slidable in the sliding opening (Figures 7 and 8, Element 3651 and 3751.  Paragraphs 64 and 69).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. PG Pub 2019/0154952) in view of Yoo et al. (U.S. PG Pub 2015/0138645).

Regarding Claim 5, Zheng et al. teach the smart glasses according to claim 2 (See Above).  Zheng et al. is silent with regards to wherein the linkage member comprises a linkage lever, a first end of the linkage lever is pivotally connected to the motor fixing member, and a second end of the linkage lever is pivotally connected to the at least one of the left lens barrel and the right lens barrel.
Yoo et al. teaches wherein the linkage member (Figure 12, Element 158.  Paragraph 71) comprises a linkage lever (Figure 12, Element 158, Sub-Element not labeled, but are the individual arms.  Paragraph 71), a first end of the linkage lever (Figure 12, Element 158, Sub-Element not labeled, but are the individual arms.  Paragraph 71) is pivotally connected to the motor fixing member (Figure 12, Element 113.  Paragraph 71.  The examiner notes a typo in Figure 12, Element 133 should be Element 113.), and a second end of the linkage lever (Figure 12, Element 158, Sub-Element not labeled, but are the individual arms.  Paragraph 71) is pivotally connected to the at least one of the left lens barrel (Figure 12, Element 120.  Paragraph 71) and the right lens barrel (Figure 12, Element 120.  Paragraph 71).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display device of Zheng et al. with the link part of Yoo et al.  The motivation to modify the teachings of Zheng et al. with the teachings of Yoo et al. is to allow each of the two lenses to move toward or away from each other simultaneously, as taught by Yoo et al. (Paragraph 70).


Allowable Subject Matter
Claims 6 – 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose at least “wherein a pivotal central axis between the first end of the linkage lever and the motor fixing part is coaxial with an axis line of the object distance adjustment driving gear, and a pivotal central axis between the second end of the linkage lever and the left lens barrel as well as the right lens barrel is coaxial with a central axis of the left-eye object distance adjustment gear or the right-eye object distance adjustment gear” of Claim 6 in combination with the limitations of Claims 1, 2, and 5 from which Claim 6 depends.  Claims 7 – 8 and 11 inherit this objection.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose at least “wherein the pupil distance adjustment mechanism comprises a supporting column, one end of the supporting column being connected to the lens barrel connected to the pupil distance adjustment mechanism, and the other end of the supporting column extending to the sliding opening; a compression spring sleeved on the supporting column, and a compression spring button sleeved on an outer side of the supporting column and capable of moving back and forth relative to the supporting column in an axial direction of the supporting column, wherein the compression spring button comprises a sleeve, a pressing-piece part and a button part, the compression spring is pressed between the pressing-piece part and the lens barrel to press the pressing-piece part against an inner side wall of the housing, the button part is arranged on the sleeve, and located on a side of the pressing-piece part away from the sleeve, and the button portion extends out of the housing through the sliding opening; wherein when the button part is pressed, the pressing-piece part is detached from the housing under the push of the button part, so as to enable the button part to move in the sliding opening; when the button part is released, the pressing-piece part is pressed against the inner side wall of the housing by the compression spring to fix a position of the button part.” of Claim 10 in combination with the limitations of Claims 1 and 9 from which Claim 10 depends.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hengst et al. (U.S. PG Pub 2010/0188744) discloses a binocular telescope that contains barrel coupling that is similar to the instant invention.
Lin et al. (U.S. PG Pub 2017/0090145) disclose a head mounted display device that uses gears connected to a lens barrel similar to the instant invention.
Zhou et al. (U.S. PG Pub 2019/0302394) discloses a virtual reality device that uses a plurality of bears to move lenses in a plurality of directions similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625